JOURNAL ENTRY AND OPINION
Applicant Juan Green has filed an application for reopening pursuant to App.R. 26(B). For the following reasons, we deny the application for reopening.
App.R. 26 (B) provides in part that:
  A defendant in a criminal case may apply for reopening of the appeal from the judgment of conviction and sentence, based on a claim of ineffective assistance of counsel. An application for reopening shall be filed in the court of appeals where the appeal was decided within ninety days from journalization of the appellate judgment unless the applicant shows good cause for filing at a later date. (Emphasis added.)
Herein, the applicant is attempting to reopen an appellate judgment which affirmed the finding by the trial court that the applicant was a sexual predator pursuant to R.C. 2950.09. However, no appellate judgment which examined the trial court's finding that the applicant was a sexual predator was announced and journalized by this Court. Thus, this Court is prevented from considering the applicant's application for reopening as made pursuant to App. R. 26(B). State v. Skaggs (May 12, 1999), Cuyahoga App. No. 76301, unreported, reopening disallowed (Sept. 21, 1999), Motion No. 7505. See, also, State v. Loonier (1996), 76 Ohio St.3d 398; Statev. Halliwell (Jan 29, 1999), Cuyahoga App. No. 70369, unreported, reopening disallowed (Jan 29, 1999), Motion No. 00187; State v. Fields
(Feb. 29, 1996), Cuyahoga App. No. 68906, unreported, reopening disallowed (Sep. 5, 1997), Motion No. 84867; State v. Williams (Oct. 31, 1996), Cuyahoga App. No. 69936, unreported. reopening disallowed (May 7, 1997), Motion No. 82993.
Accordingly, the applicant's application for reopening is denied.
KENNETH A. ROCCO. P.J. and TERRENCE 0' DONNELL. J. CONCUR.